In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
            ___________________________
                 No. 02-20-00014-CV
            ___________________________

DANIEL L. RATLIFF AND CONNIE L. RATLIFF, Appellants

                            V.

          HOMES BY ASHLEY, INC., Appellee



        On Appeal from County Court at Law No. 1
                 Tarrant County, Texas
             Trial Court No. 2019-006995-1


           Before Kerr, Birdwell, and Bassel, JJ.
          Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

      In this forcible-detainer appeal, Daniel and Connie Ratliff appeal from the trial

court’s October 9, 2019 judgment awarding Homes by Ashley, Inc. possession of real

property and court costs.

      On October 29, 2019, the Ratliffs filed a mandamus petition challenging the

postjudgment proceedings in the trial court. See In re Ratliff, No. 02-19-00402-CV,

2019 WL 5655253, at *1 (Tex. App.—Fort Worth Oct. 31, 2019, orig. proceeding

[mand. denied]) (per curiam) (mem. op.). In their petition, the Ratliffs acknowledged

that they had been evicted from the property. Additionally, the constable’s return in

the mandamus record reflects that the constable executed the writ of possession on

October 17, 2019, and delivered possession of the property to Ashley Homes.

      The only issue in a forcible-detainer action is the right to actual possession of

the property. Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 785 (Tex.

2006). A forcible-detainer appeal thus becomes moot upon an appellant’s eviction

from the property unless the appellant holds and asserts a meritorious claim of right

to current, actual possession of the property or unless damages or attorney’s fees

remain at issue. See Wilson v. The Bluffs at Paradise Creek, No. 02-14-00196-CV, 2015
WL 9598921, at *1 (Tex. App.—Fort Worth Dec. 31, 2015, pet. dism’d w.o.j.) (per

curiam) (mem. op.); Daftary v. Prestonwood Mkt. Square, Ltd., 399 S.W.3d 708, 711 (Tex.

App.—Dallas 2013, pet. denied) (op. on reh’g). See generally Williams v. Lara, 52 S.W.3d
2
171, 184 (Tex. 2001) (explaining that a case becomes moot if a controversy ceases to

exist between the parties at any stage of the proceeding).

       Because the Ratliffs were evicted from the property, we notified them of our

concern that their appeal is moot and that we thus lack jurisdiction over it. We warned

them that we might dismiss this appeal for want of jurisdiction unless, within ten days,

they filed a response showing grounds for continuing it. See Tex. R. App. P. 42.3(a),

44.3. More than ten days have passed, and we have received no response.

       Here, the trial court did not award damages or attorney’s fees. Because the

Ratliffs have not filed a response showing that they hold and assert a meritorious

claim of right to current, actual possession of the property, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), (c), 43.2(f); see, e.g., Page v. Cerberus

SFR Holdings, L.P., No. 02-19-00059-CV, 2019 WL 4124380, at *1 (Tex. App.—Fort

Worth Aug. 29, 2019, no pet.) (mem. op.); Wilson, 2015 WL 9598921, at *1; Stillwell v.

AH4R I TX, LLC, No. 02-13-00437-CV, 2014 WL 1668475, at *1 (Tex. App.—Fort

Worth Apr. 24, 2014, no pet.) (per curiam) (mem. op.).



                                                        /s/ Elizabeth Kerr
                                                        Elizabeth Kerr
                                                        Justice

Delivered: March 5, 2020




                                             3